UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1248



HY THI NGUYEN,

                                            Plaintiff - Appellant,

          versus


JOHN H. DALTON, Secretary, Department of the
Navy,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-657-2, MISC-97-40-2)


Submitted:   May 14, 1998                   Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hy Thi Nguyen, Appellant Pro Se. George Maralan Kelly, III, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

Defendant's motion for summary judgment on her complaint alleging

employment discrimination. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Nguyen v. Dalton,
Nos. CA-97-657-2; MISC-97-40-2 (E.D. Va. Feb. 17, 1998). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2